Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7 in the reply filed on 08/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-11 are pending.  Claims 1-7 are presented for this examination.  Claims 8-11 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/02/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections

Claim Interpretation
Instant claim 1 required “for a crankshaft” is preamble Statements reciting purpose or intended use according to MPEP 2111.02 II. Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.   Hence, if prior art discloses a steel comprising all required compositions as required by instant claim 1, it is capable of being used for crankshaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurita(JPH0770698A).
As for claims 1-2 and 7, Kurita discloses a steel for machine structural use such as a crank shaft (paragraph [0002]) having high tensile strength and excellent fatigue strength. (paragraph [0001])

A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

The fact Kurita does not require presence of other element other than the one in Table 1 below supports instant claim 7 required “consisting of”.
Table 1
Element
Applicant
(weight %)
Kurita et al.
(weight %)
Overlap
(weight %)
C
0.37-0.42
0.3-0.5
0.37-0.42
Si
0.55-0.7
0.3-1.5
0.55-0.7
Mn
1.45-1.65
0.5-2
1.45-1.65
P
<=0.025
0.02-0.1
0.02-0.025
                  S
0.02-0.035
<=0.15
0.02-0.035
Cr
0.15-0.3
<=0.7
0.15-0.3
                  V
0.035-0.055
0.05-0.3
0.05-0.055
   Ti (Claim 2)
<=0.02
<=0.003
<=0.003

 
As for claim 4, Kurita discloses TS >=900 MPa (paragraph [0007]).
As for claim 5, since Kurita discloses ration of fatigue strength/tensile strength >=0.5 (paragraph [0007]), fatigue strength >=450 MPa is expected given TS>=900 MPa.   Figure 2 further illustrates fatigue strength >=450 MPa when TS>=900MPa.
As for claim 3, in view of similar TS and fatigue strength as disclosed by Kata, instant claimed YS is expected absent evidence of the contrary.
As for claim 6, Kurita’s steel has ferrite-pearlite structure (paragraphs [0008] [0014]).  It is noted Kato does not disclose an average lamellar spacing of pearlite.  Such limitation is an inherent property due to same compositions, microstructure and TS and fatigue strength according to MPEP 2112.01.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takada (JPH06287677A).
As for claims 1-2, Takada discloses a high strength non-refining steel for hot forming.
Table 2 below illustrates the steel compositions all overlapping instant claims 1-2 required compositions ranges.
Table 2
Element
Applicant
(weight %)
Takada et al.
(weight %)
Overlap
(weight %)
C
0.37-0.42
0.25-0.5
0.37-0.42
Si
0.55-0.7
0.4-2
0.55-0.7
Mn
1.45-1.65
0.5-2.5
1.45-1.65
P
<=0.025
0
0
                  S
0.02-0.035
0.03-0.1
0.03-0.035
Cr
0.15-0.3
0.1-1
0.15-0.3
                  V
0.035-0.055
0.05-0.3
0.05-0.055
   Ti (Claim 2)
<=0.02
0.002-0.05
0.002-0.02

 
As for claim 3-4, Table 1 (paragraph [0033]) all Inventive Example have Yield strength >=600 MPa and tensile strength >=900 MPa.
As for claim 5, in view of similar TS and YS as disclosed by Takada, instant claimed fatigue strength is expected absent evidence of the contrary.
As for claim 6, Takada’s steel has ferrite and pearlite structure. (paragraph [0006]).  Hence, instant claimed average lamellar space of pearlite is expected due to similar compositions and similar microstructure, TS and YS.
Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Idoyaga (EP3168319A1).
As for claims 1-2, Idoyaga discloses a microalloyed steel for heat forming high resistance and high YS parts comprising overlapping compositions as illustrated in Table 3 below. (paragraphs [0023][0031])
Table 3
Element
Applicant
(weight %)
Idoyaga et al.
(weight %)
Overlap
(weight %)
C
0.37-0.42
0.3-0.5
0.37-0.42
Si
0.55-0.7
0.5-1.5
0.55-0.7
Mn
1.45-1.65
0.5-1.5
1.45-1.5
P
<=0.025
<=0.015
<=0.015
                  S
0.02-0.035
<=0.1
0.02-0.035
Cr
0.15-0.3
<=0.5
0.15-0.3
                  V
0.035-0.055
0.05-0.5
0.05-0.055
   Ti (Claim 2)
<=0.02
0.001-0.05
0.001-0.02


	As for claims 3-4, Idoyaga’s steel has TS 1050-1200 MPa and YS >=750 MPa. (paragraph [0017])

As for claim 5, in view of similar TS and YS as disclosed by Takada, instant claimed fatigue strength is expected absent evidence of the contrary.
As for claim 6, the steel consists of ferrite-pearlite structure . (paragraph [0017])Hence, instant claimed average lamellar space of pearlite is expected due to similar compositions and similar microstructure, TS and YS absent evidence of the contrary.
As for claim 7, Idoyaga’s steel requires C, Si, Mn, V and Ti. (paragraph [0023])  The fact P, S and Cr are additional elements (paragraph [0031]) which may be added meets instant claimed “consists of”.

Response to Argument
	In response to applicant’s request of reconsideration of restriction requirement, it should be noted instant claims 1-7 are directed to a steel which is classified in C22C38/02 while instant claims 9-11 are directed to a process of making the steel classified in B22D11/001.  Hence, due to different classification search are required to conduct search on both product and process of making, serious search burden is imposed to the examiner.  Hence, restriction requirement is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733